MEMORANDUM OPINION

                                       No. 04-08-00031-CR

                                    Jacob SCHWEM-CASEY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee


                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 217032
                           Honorable Monica Guerrero, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 3, 2008

AFFIRMED

           After entering a plea of not guilty, on October 3, 2007, Appellant Jacob Schwem-Casey

was found guilty by a jury for the offense of family violence-bodily injury. The trial court

subsequently sentenced Schwem-Casey to one year confinement in the Bexar County Jail,

suspended and probated for a term of two years and assessed a fine in the amount of $4,000.00,

of which $3,500.00 was probated.
                                                                                   04-08-00031-CR


        Schwem-Casey’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Counsel provided Schwem-Casey with a copy of the

brief and informed him of his right to review the record and file his own brief. See Nichols v.

State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Schwem-Casey did not file a pro

se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (noting

court of appeals should not address merits of issues raised in Anders brief or pro se response but

should only determine if the appeal is frivolous). The judgment of the trial court is affirmed.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 177 n.1.



                                                 Rebecca Simmons, Justice

Do Not Publish




                                               -2-
3